OPINION — AG — ** SUBSTITUTES — FIREMEN — RETIREMENT AND PENSION ** A PERSON WHO IS REGULARLY EMPLOYED AS A FIREMAN IN THE REGULARLY CONSTITUTED FIRE DEPARTMENT OF A CITY OR TOWN, BUT WHO WORKS ONLY AS A SUBSTITUTE DURING VACATIONS AND ILLNESS OF FULL TIME FIREMAN, IS 'NOT' DISQUALIFIED FOR BENEFITS UNDER THE FIREMEN'S RELIEF AND PENSION FUND LAW (11 O.S. 361 [11-361] ET SEQ.) SIMPLY BECAUSE HE IS NOT A FULL TIME EMPLOYEE OF SUCH FIRE DEPARTMENT. (PART TIME, PARTTIME, TEMPORARY, FULL TIME, FULLTIME, APPOINTED, EMPLOYMENT) CITE: 11 O.S. 361 [11-361] (JAMES C. HARKIN)